Judgment of the Supreme Court, Bronx County, rendered November 5, 1976, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel denied (see Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). Counsel argues excessiveness and concludes with a request for a reduction of sentence. Consequently, there is a point advanced on appeal which is not wholly frivolous. The procedure of People v Saunders (supra) is, therefore, unavailable. Concur—Kupferman, J. P., Evans, Capozzoli and Lynch, JJ.